DETAILED ACTION
	This action is responsive to 03/02/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-14, 16-18, 20-27, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: The current invention is directed to an active matrix organic light emitting diode display device and design of a pixel circuit thereof that improves display characteristics of the display device.
The prior art of record fails to adequately disclose the combined features of the claimed invention (claim 1 taken as representative of the claims), particularly, the prior art of record fails to adequately disclose “A display substrate, comprising: a base substrate; a plurality of sub-pixels on the base substrate, wherein each of the plurality of sub- pixels comprises a light emitting element and a pixel circuit, the light emitting element comprises a first electrode, a light emitting layer and a second electrode which are stacked in sequence, the second electrode is between the light emitting layer and the base substrate, the pixel circuit comprises a first connecting portion, a driving transistor and a threshold compensation transistor which are between the second electrode and the base substrate, the first connecting portion extends in a first direction, a first electrode of the threshold compensation transistor is electrically connected with a first electrode of the driving transistor, and a second electrode of the threshold compensation transistor is electrically connected with a gate electrode of the driving transistor through the first connecting portion, the plurality of sub-pixels comprise at least one first color sub-pixel pair and a plurality of sub-pixels of other colors, each first color sub-pixel pair comprises a first pixel block and a second pixel block arranged in a second direction, a minimum distance between the first pixel block and the second pixel block in each first color sub-pixel pair is not greater than a minimum distance between two sub-pixels of a same color in the plurality of sub-pixels of other colors, and an included angle between the second direction and the first direction is in a range from 80 degrees to 100 degrees; the first pixel block comprises a first effective light emitting region, and the second pixel block comprises a second effective light emitting region; in the first pixel block, a minimum distance between an orthographic projection of the first connecting portion on a straight line extending in the second direction and an orthographic projection of the first effective light emitting region on the straight line is a first distance, or the orthographic projection of the first connecting portion on the straight line extending in the second direction is overlapped with the orthographic projection of the first effective light emitting region on the straight line; in the second pixel block, a minimum distance between an orthographic projection of the first connecting portion on the straight line and an 3orthographic projection of the second effective light emitting region on the straight line is a second distance, and the first distance is less than the second distance; and in the first pixel block, an overlapping area between an orthographic projection of the second electrode of the light emitting element on the base substrate and an orthographic projection of the first connecting portion on the base substrate is a first overlapping area; in the second pixel block, an overlapping area between an orthographic projection of the second electrode of the light emitting element on the base substrate and an orthographic projection of the first connecting portion on the base substrate is a second overlapping area; and a ratio of the first overlapping area to the second overlapping area is in a range from 0.8 to 1.2.” 
Claims 2-14, 16-18, 20-27, and 31 depend from and further limit claim 1, and are therefore equally allowed.
The closest reference of record is Huangfu et al. (US Patent 10,854,684, US Pub. 2019/0140030), which is commonly assigned with the instant application, and which teaches a pixel arrangement structure, wherein green sub-pixels are disposed in pairs in a first direction (figs. 1-2) or a second direction (fig. 3), wherein separation distance between each green pixel pair is less than separation distance between adjacent red or blue pixels. However, Huangfu et al. fails to teach or suggest the limitations underlined above with respect to independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on (571)272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARDIS F AZONGHA/Primary Examiner, Art Unit 2627